         Case: 1:20-cv-00119-NBB-JMV Doc #: 3 Filed: 06/11/20 1 of 1 PageID #: 16




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

LATORIA JEFFERSON                                                                        PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:20-CV-119-SA-JMV

MORTGAGE CONTRACTING SERVICES, LLC,
and BREWER’S LAWN CARE & PROPERTY
PRESERVATION, LLC.                                                                DEFENDANTS

                                      ORDER OF RECUSAL

         The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on June 10, 2020. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

         It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

         This, the 11th day of June, 2020.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
